216 U.S. 613 (1910)
MALLERS
v.
COMMERCIAL LOAN & TRUST COMPANY.
No. 726.
Supreme Court of United States.
Motion to dismiss or affirm submitted February 28, 1910.
Decided March 14, 1910.
ERROR TO THE SUPREME COURT OF THE STATE OF ILLINOIS.
Mr. Charles B. Stafford for the plaintiff in error.
Mr. Horace G. Stone for the defendant in error.
Per Curiam.
The Commercial Loan & Trust Company, a banking corporation organized under the laws of Illinois, in 1895, brought suit against John B. Mallers upon a promissory note, and judgment was entered therein by the appellate *614 court for the first district in favor of the bank against Mallers, which judgment was affirmed by the Supreme Court.
On the case being remanded to the appellate court an execution was issued by the clerk to enforce the collection of the judgment which Mallers moved to quash, and from the judgment of that court denying that motion a writ of error was prosecuted to the Supreme Court, which affirmed the judgment of the appellate court.
The case was then brought here on writ of error, which must be dismissed for want of jurisdiction. Hulbert v. Chicago, 202 U.S. 275; Burt v. Smith, 203 U.S. 129; Bonner v. Gorman, 213 U.S. 86.
No Federal question was raised in the state courts, and the attempt to raise a Federal question in the assignment of errors in this court, not only came too late, but was palpably not maintainable. Chapin v. Fye, 179 U.S. 127.
Writ of error dismissed.